This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                                   NO. 33,629

 5 JAVAN LARRANAGA,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Kenneth Martinez, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Law Offices of the Public Defender
13   Jorge A. Alvarado, Chief Public Defender
14   Vicki W. Zelle
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
 1   {1}   Defendant appeals to this Court following a district court opinion affirming a

 2 sentencing order entered in metropolitan court following his conditional plea to a DUI

 3 charge. This Court issued a calendar notice proposing to affirm on the basis that the

 4 appellate issue raised by Defendant was not preserved below. Defendant has filed a

 5 memorandum in opposition to that proposed disposition.

 6   {2}   In that memorandum, Defendant continues to argue that the metropolitan court

 7 should have suppressed the testimony of a DRE officer. Because Defendant entered

 8 a conditional plea, however, no trial took place, and no testimony was received from

 9 the DRE officer at issue. Because that testimony was never proffered by either party,

10 there is no record upon which this Court could make an informed decision regarding

11 the admissibility of that testimony. Defendant’s memorandum in opposition does not

12 assert that the issue he seeks to raise here was preserved below or otherwise suggest

13 how this Court could determine the admissibility of testimony that was never received.

14   {3}   Consequently, for the reasons stated in this Court’s notice of proposed

15 disposition, we affirm Defendant’s conviction.

16   {4}   IT IS SO ORDERED.


17                                         __________________________________
18                                         LINDA M. VANZI, Judge




                                              2
1 WE CONCUR:



2 _________________________________
3 JAMES J. WECHSLER, Judge



4 _________________________________
5 CYNTHIA A. FRY, Judge




                                  3